Citation Nr: 1123703	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  11-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for meralgia paresthetica of the right leg.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1982 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.  The Veteran requested a Board videoconference hearing on a January 2010 VA Form 9 which was accepted as a Notice of Disagreement (NOD), but indicated that she did not want a hearing, on a subsequent VA Form 9 submitted as her substantive appeal, dated in January 2011.  

The Veteran also appealed a service connection claim for meralgia paresthetica of the left leg, but that claim was granted by the RO in January 2011.

The Veteran had previously elected to have a Veterans Service Organization represent her, but in January 2011 signed a VA Form-21-22a appointing the individual named on the first page, above, as her representative.


FINDING OF FACT

Based upon the preponderance of the competent and probative evidence of record, the Veteran's claimed meralgia paresthetica of the right leg is not related to active military service or any incident thereof, nor was it manifested either in service or for many years after separation from service.


CONCLUSION OF LAW

Meralgia paresthetica of the right leg was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In February 2009, VA sent the Veteran a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the Veteran that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2009 rating decision and  November 2010 SOC provided her with additional periods to submit more evidence.  It is therefore the Board's conclusion that she has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in February 2009.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.   The Veteran also was afforded a VA examination in November 2009 addressing the etiology of the disability on appeal.  The examination report and opinion obtained contain sufficient information to decide the issues on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The National Personnel Records Center (NPRC) has indicated that the Veteran's dependent military records during the time that she was married to her previous husband were not found.  Searches were conducted using both the Veteran's former married name and her maiden name.  The Veteran was notified of the RO's efforts in October 2009.  The Veteran indicated that, unfortunately, she suspects that her ex-husband might have destroyed the records.  The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's  military dependent records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that there is no presumption, either in favor of the claimant or against VA, when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Facts and Analysis

The Veteran seeks service connection for meralgia paresthetica of the right leg.

STRs show the Veteran had complaints of right leg pain in service starting in basic training.  A November 1982 treatment record shows complaints of bilateral leg pain times 10 days, increased with running.  On objective evaluation, there was pain along the tibia that increased with flexion.  The impression was shin splints of the right leg.  She was seen again in January 1983 and the right leg had swelling two inches above the outside ankle.  The assessment was questionable muscle compression syndrome with shin splints and the Veteran was referred to the podiatry clinic.  It was determined that she had shin splints of unknown etiology.  

A March 1983 treatment record notes the Veteran had back pain that occasionally shot down to the right knee.  She was given "Norgesis Forte" for the back pain in April 1983 but this reportedly caused spasms in the right upper leg.  

The Veteran was subsequently seen for additional complaints of shin splints in July 1983 and November 1983, and was given temporary limited-duty profiles.  A March 1984 discharge examination report shows normal clinical evaluation of the lower  extremities and the feet.  The Veteran reported a history of cramps in the legs and foot trouble.  It was noted that she had a history of shin splints and that her right ankle would occasionally "pop."  

An April 1984 treatment record notes a finding of a painful lump on the front of the right foot that radiated up the shin.  There also was slight swelling over the right foot and pain with leg flexion.  

The Veteran filed a service connection claim for right leg numbness in February 2009.  She submitted private treatment records dated in August 2000 and September 2000 noting that she had been experiencing numbness in her anterolateral thigh on the right side starting one year ago.  She would get a burning, stinging sensation along with numbness and intermittent sharp, shooting pains in those areas.  The private physician noted that the symptoms the Veteran was experiencing were suspicious for meralgia paresthetica.  An electromiographic (EMG) study of the lower extremities was normal.  A September 2000 private treatment record notes that based on clinical evaluation, the physician did not think the numbness in the thighs was related to her lumbar spine disability and that the thigh numbness was due to meralgia paresthetica.

The Veteran's mother submitted a written statement in March 2009,to the effect that that she recalled that, after the Veteran completed basic training in the fall of 1982, she came home on leave suffering with discomfort in her legs and consulted their family doctor, who found she had possible nerve damage.

The Veteran's husband also submitted a statement that the Veteran had told him in 1990 that her legs had been tingling and stinging while she was in the military and that they had become worse as a civilian.

The Veteran underwent a VA examination in November 2009.  In the Veteran's history it was noted that she had been diagnosed with meralgia paresthetica in 2000.  The examiner noted that the Veteran reported that her right anterior thigh symptoms had not started until two or three years prior, but that it was documented by a private physician that she had some symptoms in her bilateral legs from time to time.  On physical examination, light to sharp touch sensory evaluation along the bilateral anterolateral thighs was consistent with meralgia paresthetica.  She also had decreased sensation consistent with lateral femoral cutaneous nerves bilaterally, left worse than right.  The diagnosis included meralgia paresthetica of the right leg.  The examiner noted that he could not find any records which suggested that she actually had right meralgia paresthetica in service, but rather that she had right shin splints.  The Veteran also had reported that her numbness began on the right two or three years before the examination, and possibly five years before, but that this would not be consistent with symptoms that she was being seen for or treated for in service and therefore were not, at least as likely as not, related to symptoms of shin splints in service.

The Veteran indicated with her NOD in January 2010 that, between her basic training and getting out of the military, she had developed a small quarter-size spot on her right leg that moved around to the right side, which would come and go, with no pain.  By the late 1990s to early 2000s she had an increase in numbness and pain in both legs. She also mentioned that there was some confusion over dates between her and the examining physician regarding when her right leg symptoms started.

A private family nurse practitioner submitted a letter in May 2010 noting that the Veteran had been attending their clinic for several years.  She mostly commented on the Veteran's lumbar spine disability but also noted that now that her leg discomfort was worsening it was appropriate to consider the etiology of her lumbar spine disability and ensuing leg pain.

Upon review of the pertinent evidence of record, the Board finds that there is no probative evidence relating the Veteran's meralgia paresthetica of the right leg to service.  There is no evidence of any symptoms consistent with meralgia paresthetica of the right leg in service; and none of the medical evidence relates the present meralgia paresthetica of the right leg to service.  While the STRs show treatment for right leg pain, the findings in service were related the Veteran's shin splints.  The Veteran also did not complain of any of the type of symptoms in service which she later had after service that were associated with her meralgia paresthetica of the right leg, specifically numbness, tingling, and burning sensation.  Her symptoms in service consisted of pain and swelling.  She also had a painful lump in the right foot and complaint of spasm in the right thigh associated with treatment for her back. 

Moreover, the November 2009 VA examiner found that, based on a review of the medical evidence of record, the Veteran's right meralgia paresthetica did not begin in service.  (The examiner did find that the left meralgia paresthetica was manifested in service.)  The opinion is consistent with the evidence of record, as there is no evidence of any complaints with respect to the meralgia paresthetica until 2000, which is 16 years after the Veteran's discharge from service.  While the examiner noted that the Veteran reported that her symptoms only began a few years prior to the examination, the examiner also acknowledged that she had a diagnosis of meralgia paresthetica in 2000.  Therefore, in spite of the Veteran's assertions that there was confusion over the timeline of her right leg impairment, it appears that the examiner did consider all the relevant medical evidence.  There are no other medical opinions of record addressing the etiology of the right thigh meralgia paresthetica.

The private family nurse practitioner in May 2010 noted that, since the Veteran's leg discomfort was worsening, the etiology of her lumbar spine disability should be considered.  (The Veteran is service-connected for a lumbar spine disability.)  However, a previous private EMG study was negative and the examining physician at that time noted that there was no relationship between the lumbar spine disability and the Veteran's right leg impairment.  Therefore, the issue of secondary service connection is not relevant to this case.

Continuity of the right thigh meralgia paresthetica since service also has not been supported by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her current experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus, the Veteran's statements with respect to her right thigh meralgia paresthetica constitute competent evidence.  However, the Veteran, herself, reported in service only symptoms of numbness in the left leg.  Her mother indicated that she complained of leg problems right after service; however, the Veteran was shown to have left leg numbness and right leg shin splints.  She reported that her dependent military records (which are not available) would reflect X-rays for her back and legs, but did not report that she was diagnosed with meralgia paresthetica at that time.  The record shows that she did not seek treatment and was not diagnosed with meralgia paresthetica of the right leg until 2000.  Her husband stated that he recalled her complaining of numbness and tingling in the legs in 1990 and that the Veteran said at that time that it began in service.  However, the STRs reflect numbness and tingling only in the left leg.  The November 2009 VA examiner relied on the Veteran's statements and assumed them to be true and found, based on her reports and the STRs and private treatment records dated in 2000, that the meralgia paresthetica of the right leg was not related to her military service.  

While she may be sincere in her beliefs, in light of these factors, any current statements to the effect that she has experienced continuous symptomatology since service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 16 years following her military separation is more probative than her current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the meralgia paresthetica of the right leg to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

We recognize the sincerity of the arguments advanced by the Veteran that she has meralgia paresthetica related to her service.  However, there is no objective evidence supporting that this condition first manifested in service.  Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, meralgia paresthetica requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions as to cause or etiology.  

As noted above, the Veteran first complained of and was treated for numbness, tingling and burning in her right thigh in 2000, 16 years after service, and there are no competent opinions of record that her meralgia paresthetica of the right thigh is related to her active service.  Furthermore, there is no evidence of record that it was manifested in service.  And, as mentioned above, since the Veteran did not have symptoms during service, there cannot have been continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).

Because the preponderance of the evidence is against the claim for service connection for meralgia paresthetica of the right thigh, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for meralgia paresthetica of the right leg is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


